Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to amendment filed 02/12/2021. No claims have been added. No claims have been canceled. Claims 1, 10 and 19 have been amended. Claims 1-27 are still pending in this application. 

2.	IDS filed 10/13/2020 now have been considered by the Examiner. 
	
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US PAT # 9,313,332).

Regarding claims 1, 10 and 19, Kumar teaches a method, system and a computer readable medium (see col. 5, lines 31-32), comprising:

receiving, by at least one computer processor (reads on contact handling platform 130, see col. 12, lines 31-34) communicatively coupled to and configured to perform pairing operation in a contact center system (reads on contact center 140, see col. 12, lines 31-34), a plurality of historical interactions between contacts and agents in the contact center (reads on col. 3, lines 8-12);

receiving, by the at least one computer processor (reads on contact handling platform 130, see col. 12, lines 31-34), a first pairing strategy (see col. 3, lines 25-32), wherein the first pairing strategy is configured to cause a connection to be established between a contact and an agent in a switch of the contact center system (this reads on Fig. 1 wherein communications device 110 connected to agents 140-1, 140-2…etc. via contact handling platform 130); and 

estimating, by the at least one computer processor (reads on contact handling platform 130, see col. 12, lines 31-34), a likelihood of occurrence of each of the plurality of historical interactions under 

determining, by the at least one computer processor, an expected performance of the first pairing strategy based on the estimating (see col. 2, lines 29-50 and col. 3, lines 48-56). 

Kumar features already discussed in the rejection of independent claims 1, 10 and 19. Although Kumar teaches the use if GUI and displaying different types of information, however, Kumar does not specifically teach “outputting, by the at least one computer the expected performance of the first pairing strategy based on the estimating”.

However, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to display data such expected performance, as recited in the claim’s language based on the need or desire. Note that it is not novel to display performance.  

Regarding claims 2, 11 and 20, Kumar teaches wherein each of the plurality of historical interactions was paired with a second pairing strategy different from the first pairing strategy (this can read on assignment based on historical data and agent’s score, see col. 3, lines 25-56).

Regarding claims 3, 12 and 21, Kumar teaches wherein the first pairing strategy is a behavioral pairing strategy (this reads on user’s behavior, preference and choice therefore, see col. 3, line 57 through col. Line 2 and col. 4 lines 35-48).



Regarding claims 5, 14 and 23, Kumar teaches wherein the estimating further comprises applying, by the at least one computer processor, a plurality of weights to each of the plurality of historical interactions (reads on route the first call to a human agent based on the first experience score , see co.. 2, lines 29-42).

Regarding claims 6, 15 and 24, Kumar teaches wherein a constraint is applied to the first pairing strategy, wherein the constraint affects the likelihood of occurrence of each of the plurality of historical interactions (the claimed “constraint” can read on no suitable agent being available, see col. 3, lines 48-57).

Regarding claims 7, 16 and 25, Kumar teaches wherein the constraint is based on an expected amount of agent choice (the claimed “constraint” can read on no suitable agent being available, see col. 3, and lines 48-57).

Regarding claims 8, 17, and 26, Kumar teaches wherein the expected performance decreases if the constraint decreases agent choice or contact choice (the claimed “constraint” can read on no suitable agent being available, see col. 3, and lines 48-57).

.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652